Citation Nr: 0107797	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1999, for payment of additional disability compensation for 
the veteran's dependents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted the payment of 
additional disability compensation based on the veteran's 
dependents, effective November 1, 1999.


FINDINGS OF FACT

1.  The RO, in an April 1998 rating decision, increased the 
veteran's disability compensation evaluation from 20 to 30 
percent, including a temporary total rating, effective from 
April 11, 1997.

2.  In May 1998, the RO notified the veteran in writing of 
the increase in her disability compensation benefits, 
informing her that such rates were based on her being a 
single veteran and that she must complete and return an 
enclosed VA Form 21- 686c, Declaration of Status and 
Dependents, in order to be paid additional compensation for 
her dependents.

3.  A completed VA Form 21-686c, was received at the RO in 
October 1999.

4.  The RO notified the veteran in a letter dated October 15, 
1999, that her disability compensation rate was amended to 
include additional benefits for her dependents, effective 
November 1, 1999.



CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
1999, for the payment of additional disability compensation 
benefits for the veteran's dependents have not been met.  38 
U.S.C.A. §§ 1155, 5110(f), 5111 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096  (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.158, 3.401(b)  
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Regulatory background

VA law provides for the grant of additional disability 
compensation to a veteran for his or her spouse, child(ren), 
and other dependents, provided that the veteran has 
entitlement to disability compensation evaluated at the 30 
percent level or more.  38 C.F.R. § 3.4(b)(2)  (2000).

The effective date for an award of additional compensation 
for dependents once a 30 percent rating is established is the 
effective date of such rating, but only if proof of 
dependents is received within 1 year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f) 
(West 1991 & Supp. 2000).  In general, the effective date of 
an award of additional compensation for dependents is the 
latest of one of the following dates:

(1) the date of marriage to a spouse or birth or adoption of 
a child, if evidence of the marriage, birth, or adoption 
event is received within one year of that event;

(2) the date notice is received of the dependent's existence, 
if evidence is received within one year of the VA's request;

(3) the date dependency arises;

(4) the effective date of the qualifying disability rating, 
provided evidence of dependency is received within one year 
of notification of such rating action; or,

(5) the date of commencement of the veteran's award;

38 U.S.C.A. § 5110(f), (n)  (West 1991 & Supp. 2000); 38 
C.F.R. § 3.401(b)  (2000).

Payment of the additional compensation benefits is to 
commence the first day of the month following the effective 
date.  38 U.S.C.A. § 5111  (West 1991); 38 C.F.R. § 3.31  
(2000).

If a veteran submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a)  (West 1991) (amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000)); 38 
C.F.R. § 3.158(a)  (2000).  If the VA requests evidence, 
including information with regard to dependency, but such 
evidence is not furnished within a year of the notification, 
the claim is deemed abandoned, and no benefits may be paid or 
furnished based upon the application.  Id.; 38 U.S.C.A. § 
5101(c)(2)  (West 1991); 38 C.F.R. § 3.158(a)  (2000).  After 
the expiration of the 1-year period, further action will not 
be taken unless a new claim is received.  38 C.F.R. § 
3.158(a)  (2000).  If entitlement to the benefits sought is 
established after the expiration of the one-year period based 
on submission of the requested evidence, payment of the 
benefits may not commence earlier than the date of filing of 
the new claim.  Id.

II.  Facts

The veteran submitted a claim seeking an increased disability 
rating for her service-connected disabilities in April 1998.  
That claim was granted by the RO in an April 1998 rating 
decision.  In that decision, the RO increased the veteran's 
disability compensation from 20 to 30 percent, including a 
temporary total rating.  The effective date of the increase 
was April 11, 1997.

In May 1998, the RO notified the veteran in writing of the 
increase in her disability compensation benefits, providing 
her with the respective rates of compensation and their 
effective dates and informing her that such rates were based 
on her being a single veteran and that she must complete and 
return an enclosed VA Form 21- 686c, Declaration of Status 
and Dependents, in order to be paid additional compensation 
for her dependents.

The claims file contains no contact or correspondence from 
the veteran until October 1999.  At that time, a completed VA 
Form 21-686c, was received at the RO.  It provided 
information on the veteran's dependents.  After receiving the 
VA Form 21-686c, the RO issued another compensation award 
letter in October 1999.  It informed the veteran that her 
disability compensation rate was amended to include 
additional benefits for her dependents, effective November 1, 
1999.

The veteran has presented the argument that she was entitled 
to the additional disability compensation benefits prior to 
November 1, 1999.  Her assertions focus on the fact that she 
was granted entitlement to a 30 percent disability rating, 
effective in March 1997, and that, at the time of that award, 
VA was in possession of a copy of her marriage certificate 
and her child's birth certificate and, thus, was already 
informed of the status of her dependents.

III.  Analysis

The law is dispositive of this issue.

VA regulations provide that the effective date for an award 
of additional compensation for a veteran's dependents is the 
latest of one of the following dates:  (1) the date of 
marriage to a spouse or birth or adoption of a child, if 
evidence of the marriage, birth, or adoption event is 
received within one year of that event; (2) the date notice 
is received of the dependent's existence, if evidence is 
received within one year of the VA's request; (3) the date 
dependency arises; (4) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action; or, (5) the date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110(f), (n)  (West 1991 & Supp. 2000); 
38 C.F.R. § 3.401(b)  (2000).

Here, the latest of these dates is the date the RO received 
notice of the dependent's existence after requesting such 
information, i.e. October 1999.  However, that notice was not 
received within 1 year of the RO's request.  As such, her 
claim is deemed abandoned and no benefits may be paid based 
on that claim.  38 U.S.C.A. §§ 5101(c)(2), 5103(a)  (West 
1991) (amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000)); 38 C.F.R. § 
3.158(a)  (2000).  Therefore, the earliest effective date 
from which the veteran is entitled to the additional 
compensation is the date of receipt by the RO of a new claim 
for such compensation.  Id.  In this case, the RO, to the 
veteran's benefit, construed her submission of the VA Form 
21-686c, in October 1999 as a new claim for additional 
compensation for her dependents and granted her entitlement 
to additional compensation effective the first day of the 
month following its receipt, i.e. November 1, 1999.  The 
Board finds that the RO properly employed the pertinent 
regulations and arrived at the correct effective date.   See 
38 U.S.C.A. § 5111  (West 1991); 38 C.F.R. § 3.31  (2000).

The veteran's argument that VA was already on notice of the 
status of her dependents and that, thus, the effective date 
of her grant of additional compensation should be the 
effective date of her increased disability rating is without 
merit.  VA had previously received from her a copy of a 
marriage certificate and child's birth certificate.  However, 
these documents were received several years prior, on or 
about 1995, and as part of an entirely separate claim.  In 
any event, the RO's receipt of those documents has no impact 
on its authority to request updated evidence of the status of 
her dependents.  Clearly, one's dependents may, and often do, 
change over time.  It is VA's duty to insure that payment of 
benefits is based on the current state of a veteran's 
dependents, not that many years prior.  See 38 C.F.R. 
§ 3.652(a)  (2000).

Overall, the Board finds no basis for entitlement to and 
payment of additional compensation benefits for the veteran's 
dependents prior to November 1, 1999.  The Board is bound by 
the applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.

Accordingly, the appeal is denied.



ORDER

Entitlement to an effective date earlier than November 1, 
1999, for payment of additional disability compensation for 
the veteran's dependents is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

